Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, rendered June 2, 1972, upon a plea of guilty. Sentence reversed, on the law, and ease remitted to the Criminal Term for resentencing'. The sentencing court failed to comply with the requirements of CPL 380.50. Full compliance with the terms of this provision is required in all cases (People v. MeClain, 42 A D 2d 868; People v. Sehiavone, 42 A D 2d 738; People V. Brown, 41 A D 2d 850, amd. 41 A D 2d 930; People V. Gilliam, 40 A D 2d 1036). Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.